This suit is companion to No. 5908, styled Ab Dean v. Winn Parish School Board et al., 193 So. 245, on the docket of this court, decided today. The two cases propound the same questions of law. The facts and issues thereof are practically identical. Plaintiff herein appealed from a judgment sustaining the same sort of exceptions as were tendered and sustained in the other case. The cases below and the appeals here were consolidated for trial.
For the reasons assigned in our opinion in case No. 5908, this appeal is dismissed at appellant's cost.